DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 5-8 and 11-17 are currently pending in this application.  Claims 13-17 were withdrawn from consideration.  Claims 1-2 and 7-8 are amended.   
Response to Amendments/Arguments
Applicant's amendments and arguments filed 7/22/2021 have been fully considered. Applicant's amendments and arguments with regard to the rejection of present claims 1-2, 5-8 and 11-12 under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2019/0113163; “Godfrey”) in view of Snyder et al. (US 2016/0332229; “Snyder”) have been fully considered but they are not found persuasive for at least the following reasons.
Applicant contends that (1) Godfrey does not teach the instantly claimed passage having a first portion includes a first cross-sectional shape that does not require support structures, and a second portion with self-supporting cross-sectional shape that varies from the first portion’s shape (remarks, page 9, second paragraph); and (2) Godfrey is completed silent as to the building direction. 
In response to contention (1), Applicant's arguments have been fully considered but they are not found persuasive.  In the present case, it is noted that the passage of Godfrey includes a first portion includes a first cross-sectional shape that does not require support structures (see annotated Fig. 2 and Fig. 5, the 
Regarding the cross-sectional shape, the passage of Godfrey include a first portion (see annotated Fig. 2 and Fig. 5, the annotated first portion – i.e., the portion near element 106 including the curved portion - includes a cross-sectional shape) and a second portion (i.e., portions 186 and 188 together is considered as equivalent to the instantly claimed second portion), the first cross-sectional shape of the first portion varies in cross-sectional shape from the cross-sectional shape of the self-supporting cross-sectional shape of the second portion (para [0016], Fig. 2; first cross-sectional shape of the first portion varies, for example, varies at the curved portion, and varies along the portion of 188, see Fig. 5B; further Godfrey teaches that it passage 100 may have a non-uniform curved configuration, that is, the tube 100 may curve in a number of directions, and the non-circular cross-sectional shape may be any cross-sectional shape, such as circular, arcuate, or any other cross-sectional shape that is not circular).
In response to contention (2), Applicant's arguments have been fully considered but they are not found persuasive. It should be noted that the recitation of claim 1 and claim 7 that the object “having a single, vertical build direction” is considered as product-by-process limitation relates to process of how the object is  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant object. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  In the present case, as discussed above and shown in Fig. 2 of Godfrey, the passage of Godfrey (Fig. 2, the passage of 186) is incorporated into an additively manufactured object (100).  Godfrey expressly teaches its object (100) is manufactured using additive manufacturing process (para [0006] [0013], Fig. 2).  As shown in the annotated Fig. 2 of Godfrey (see below) and shown in the Fig. 4 of the present application (see below), the object of Godfrey and the object of the present application share very similar structural configuration.   


    PNG
    media_image1.png
    947
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    775
    461
    media_image2.png
    Greyscale

The rejection below are updated to address the present claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2019/0113163; “Godfrey”) in view of Snyder et al. (US 2016/0332229; “Snyder”). 
Regarding claim 1, Godfrey teaches a passage (Fig. 2, the passage of 186) incorporated into an additively manufactured object (100, para [0006] [0013], Fig. 2), the passage comprising (Fig. 2, para [0015]): 

    PNG
    media_image1.png
    947
    494
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    775
    461
    media_image2.png
    Greyscale

- a first portion (see annotated Fig. 2 for reference to the first portion) aligned along an axis oriented at an angle of less than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 1 shows substantially the same angle configuration the angle α1 as that of the instant application, see the Fig. 4 of the instant application reproduced above, meeting the claimed limitations); wherein the first portion includes a first cross-sectional shape that does not require support structures (see annotated Fig. 2 and Fig. 5, the annotated first portion – i.e., the portion near element 106 including the curved portion - includes a cross-sectional shape, i.e., hollow tubular cross-sectional shape; Godfrey 
- a second portion (see annotated Fig. 2 for reference, portions 186 and 188 together is considered as equivalent to the instantly claimed second portion) aligned along an axis oriented greater than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 2 is clearly greater than approximately 45° from the build direction, and of which the annotated angle 2 shows substantially the same angle configuration the angle α2 as that of the instant application, see the Fig. 4 of the instant application reproduced above, meeting the claimed limitations), 
 - the second portion including at least one self-supporting top surface portion including at least one edge aligned no greater than approximately 45° from the single, vertical build direction (see annotated Fig. 2, the annotated second portion of Godfrey includes a top surface, which is considered as being a self-supporting surface; Godfrey teaches the second portion 186/184 may include curved configurations as desired, para [0018] and Fig. 2; the top surface including an edge, the edge is aligned from the build direction of less than 45°, thus is considered ad meeting the claimed limitations). 
It should be noted that the recitation of claim 1 that the object “having a single, vertical build direction” is considered as product-by-process limitation relates to process of how the object is made/built/produced. In particular, the so-called build direction is only present during the process of making the object, and does not present  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant object. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  In the present case, as discussed above and shown in Fig. 2 of Godfrey, the passage of Godfrey (Fig. 2, the passage of 186) is incorporated into an additively manufactured object (100).  Godfrey expressly teaches its object (100) is manufactured using additive manufacturing process (para [0006] [0013], Fig. 2).  As shown in the annotated Fig. 2 of Godfrey (see above) and shown in the Fig. 4 of the present application (see above), the object of Godfrey and the object of the present application share very similar structural configuration.   
Regarding the cross-sectional shape, as discussed above, the passage of Godfrey include a first portion (see annotated Fig. 2 and Fig. 5, the annotated first portion – i.e., the portion near element 106 including the curved portion - includes a cross-sectional shape) and a second portion (i.e., portions 186 and 188 together is the first cross-sectional shape of the first portion varies in cross-sectional shape from the cross-sectional shape of the self-supporting cross-sectional shape of the second portion (para [0016], Fig. 2; first cross-sectional shape of the first portion varies, for example, varies at the curved portion, and varies along the portion of 188, see Fig. 5B; further Godfrey teaches that it passage 100 may have a non-uniform curved configuration, that is, the tube 100 may curve in a number of directions, and the non-circular cross-sectional shape may be any cross-sectional shape, such as circular, arcuate, or any other cross-sectional shape that is not circular).
Godfrey teaches its passage including the second portion of the passage may have a self-supporting cross-sectional shape of circular, arcuate, or any other cross-sectional shape that is not circular (para [0016]).  However, Godfrey does not specifically teach the cross-sectional shape is specifically of V-shaped with angled corners or other shapes as instantly claimed. 
Snyder teaches method for additively constructing internal channels of various shapes. Snyder teaches a component (10c) and the method of additively manufacturing the component with an internal channel (50) that is self-supporting and having desired shaped, for example, V-shaped with angled corners (see annotated Fig. 4C for reference, para [0030]).

    PNG
    media_image3.png
    386
    881
    media_image3.png
    Greyscale

Because Godfrey teaches that the self-supporting cross-sectional shape could be of any shape (para [0016] of Godfrey), it would have been obvious to one of ordinary skill in the art to modify the shape/cross-sectional shape of the second portion of the passage of Godfrey as desired to meet the design needs for the intended passage, such as to have a V-shaped cross-sectional shape with angled corners as taught by Snyder (para [0030] of Snyder), which would have arrived at a satisfactory passage that is the same as instantly claimed, and such variations of shape are predictable to one of ordinary skill in the art. 
Regarding claim 2, Godfrey teaches the first portion has a cross-sectional shape relative to the axis thereof and the build direction of: circular (see Fig. 2, para [0016]), meeting the claimed limitations. 
Regarding claim 5, the passage of Godfrey further comprising a transition portion (108) joining the first portion and the second portion (Fig. 2), wherein the transition portion is devoid of a stepped section (see Fig. 2, no stepped section), considered as meeting the claimed limitations.
Regarding claim 6, the passage of Godfrey is curvilinear along at least a portion of a length thereof (see Fig. 2), wherein the at least the portion of the length includes 
Regarding independent claim 7, Godfrey teaches an additively manufactured (AM) hot gas path (HGP) object (100, para [0006] [0013], [0014], see annotated Fig. 2 above),  the object (100) comprising a body having a passage therein, the passage including (para [0006] [0013], [0015] Fig. 2):
- a first portion (see annotated Fig. 2 for reference) aligned along an axis oriented at an angle of less than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 1 shows substantially the same angle configuration the angle α1 as that of the instant application, see the Fig. 4 of the instant application reproduced above, meeting the claimed limitations), wherein the first portion includes a first cross-sectional shape that does not require support structures (see annotated Fig. 2 and Fig. 5, the annotated first portion – i.e., the portion near element 106 including the curved portion - includes a cross-sectional shape, i.e., hollow tubular cross-sectional shape; Godfrey does not teach or suggest that such first portion of its passage requires any support structures for its cross-sectional shape, and the Figures of Godfrey do not include or show any such support structures, and thus is considered as meeting the claimed limitations); and 
- a second portion (see annotated Fig. 2 for reference) aligned along an axis oriented greater than approximately 45° from the single, vertical build direction (para [0015] [0016], see Fig. 2 of Godfrey, of which the annotated angle 2 is clearly greater than approximately 45° from the build direction, and of which the annotated angle 2 
  - the second portion including at least one self-supporting top surface portion including at least one edge aligned no greater than approximately 45° from the single, vertical build direction (see annotated Fig. 2, the annotated second portion of Godfrey includes a top surface, which is considered as being a self-supporting surface; Godfrey teaches the second portion 186/184 may include curved configurations as desired, para [0018] and Fig. 2; the top surface including an edge, the edge is aligned from the build direction of less than 45°, thus is considered ad meeting the claimed limitations). 
It should be noted that the recitation of claim 7 that the object “having a single, vertical build direction” is considered as product-by-process limitation relates to process of how the object is made/built/produced. In particular, the so-called build direction is only present during the process of making the object, and does not present in the final article/object.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant object. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  In the present case, as discussed above and shown in Fig. 2 of Godfrey, the passage of Godfrey (Fig. 2, the passage of 186) is incorporated into an additively manufactured object (100).  Godfrey expressly teaches its object (100) is manufactured using additive manufacturing process (para [0006] [0013], Fig. 2).  As shown in the annotated Fig. 2 of Godfrey (see below) and shown in the Fig. 4 of the present application (see below), the object of Godfrey and the object of the present application share very similar structural configuration.   
Regarding the cross-sectional shape, as discussed above, the passage of Godfrey include a first portion (see annotated Fig. 2 and Fig. 5, the annotated first portion – i.e., the portion near element 106 including the curved portion - includes a cross-sectional shape) and a second portion (i.e., portions 186 and 188 together is considered as equivalent to the instantly claimed second portion), the first cross-sectional shape of the first portion varies in cross-sectional shape from the cross-sectional shape of the self-supporting cross-sectional shape of the second portion
Godfrey teaches its passage including the second portion of the passage may have a self-supporting cross-sectional shape of circular, arcuate, or any other cross-sectional shape that is not circular (para [0016]).  However, Godfrey does not specifically teach the cross-sectional shape is specifically of V-shaped with angled corners or other shapes as instantly claimed. 
Snyder teaches method for additively constructing internal channels of various shapes. Snyder teaches a component (10c) and the method of additively manufacturing the component with an internal channel (50) that is self-supporting and having desired shaped, for example, V-shaped with angled corners (see annotated Fig. 4C for reference, para [0030]).

    PNG
    media_image4.png
    280
    640
    media_image4.png
    Greyscale

Because Godfrey teaches that the self-supporting cross-sectional shape could be of any shape (para [0016] of Godfrey), it would have been obvious to one of ordinary skill in the art to modify the shape/cross-sectional shape of the second portion of the passage of Godfrey as desired to meet the design needs for the intended passage, such as to have a V-shaped cross-sectional shape with angled corners as taught by Snyder (para [0030] of Snyder), which would have arrived at a satisfactory passage that is the same as instantly claimed, and such variations of shape are predictable to one of ordinary skill in the art. 
Regarding claim 8, Godfrey teaches the first portion has a cross-sectional shape relative to the axis thereof and the build direction of: circular (see Fig. 2, para [0016]), meeting the claimed limitations. 
Regarding claim 11, the passage of Godfrey further comprising a transition portion (108) joining the first portion and the second portion (Fig. 2), wherein the transition portion is devoid of a stepped section (see Fig. 2, no stepped section), considered as meeting the claimed limitations.
Regarding claim 12, the passage of Godfrey is curvilinear along at least a portion of a length thereof (see Fig. 2), wherein the at least the portion of the length includes the first portion and the second portion (see Fig. 2), considered as meeting the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAN LAN/Primary Examiner, Art Unit 1782